Exhibit 10.28

 

ASSET PURCHASE AGREEMENT

 

Between

 

BUYERS UNITED INC.,

 

I-LINK COMMUNICATIONS INC.,

 

And

 

I-LINK INCORPORATED

 

 

Dated December 6, 2002

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Heading

 

 

ARTICLE I.  DEFINITIONS/PURCHASE & SALE/CLOSING

1.1

 

Definitions

1.2

 

Transfer and Sale of Assets

1.3

 

Purchase Price

1.4

 

Deliveries and Effective Date

1.5

 

Time and Place of Closing

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF ILC I-LINK

2.1

 

Organization

2.2

 

Authorization of Transaction

2.3

 

Non-contravention

2.4

 

Permits; Compliance with Law

2.5

 

Litigation; Orders

2.6

 

Periodic Reports

2.7

 

Subsequent Events

2.8

 

Employee Plans

2.9

 

Environmental Regulation, Etc.

2.10

 

Employment Practices

2.11

 

Taxes

2.12

 

Title to Assets

2.13

 

Intellectual Property

2.14

 

Assigned Contracts

2.15

 

No Brokers

2.16

 

Warranties

2.17

 

Investment Intent

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF BUYER

3.1

 

Organization and Related Matters

3.2

 

Capitalization

3.3

 

Authorization

3.4

 

Non-contravention

3.5

 

Legal Proceedings

3.6

 

Periodic Reports

3.7

 

Buyer Securities

3.8

 

No Brokers

 

ARTICLE IV. COVENANTS WITH RESPECT TO CONDUCT OF BUSINESS PRIOR TO THE CLOSING

4.1

 

Access and Control

4.2

 

Material Adverse Changes

4.3

 

Conduct of the Business

4.4

 

Notification of Certain Matters

4.5

 

Consents

4.6

 

Preservation of the Business Prior to the Closing

4.7

 

Offers of Employment

 

ARTICLE V. ADDITIONAL COVENANTS

5.1

 

Non-solicitation

5.2

 

Nondisclosure of Proprietary Data

5.3

 

Tax Cooperation

5.4

 

Tax Matters

 

i

--------------------------------------------------------------------------------


 

5.5

 

Post-Effective Date Financial Statement

5.6

 

Redemption Covenant

 

ARTICLE VI. CONDITIONS OF PURCHASE

6.1

 

General Conditions

6.2

 

Deliveries of Seller

6.3

 

Deliveries of Buyer

 

ARTICLE VII. TERMINATION OF OBLIGATIONS; SURVIVAL

7.1

 

Termination of Agreement

7.2

 

Effect of Termination

7.3

 

Survival of Representations and Warranties

 

ARTICLE VIII. INDEMNIFICATION

8.1

 

Obligations of Sellers

8.2

 

Obligations of Buyer

8.3

 

Procedure

8.4

 

Survival

8.5

 

Not exclusive Remedy

8.6

 

Offset

 

ARTICLE IX. GENERAL

9.1

 

Amendments; Waivers

9.2

 

Schedules; Exhibits; Integration

9.3

 

Best Efforts; Further Assurances

9.4

 

Governing Law

9.5

 

No Assignment

9.6

 

Headings

9.7

 

Counterparts

9.8

 

Publicity and Reports

9.9

 

Confidentiality

9.10

 

Parties in Interest

9.11

 

Notices

9.12

 

Expenses

9.13

 

Remedies; Waiver

9.14

 

Attorney’s Fees

9.15

 

Knowledge Convention

9.16

 

Representation by Counsel; Interpretation

9.17

 

Specific Performance

9.18

 

Severability

 

ii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is entered into as of December 6, 2002, among
Buyers United Inc., a Delaware corporation (“Buyer”), I-Link Communications
Inc., a Utah corporation (“ILC”), and I-Link Incorporated, a Florida corporation
(“I-Link”).  ILC and I-Link are herein sometimes referred to as the “Sellers”.

 

R E C I T A L S

 

WHEREAS, Sellers desire to sell, and Buyer desires to buy, certain assets in
accordance with the terms and conditions of this Agreement.

 

A G R E E M E N T

 

In consideration of the mutual promises contained herein and intending to be
legally bound the parties agree as follows:

 

ARTICLE I.  DEFINITIONS/PURCHASE & SALE/CLOSING

 

1.1          Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided, the
terms defined in this Article I have the meanings assigned to them in this
Article I and include the plural as well as the singular, all accounting terms
not otherwise defined herein have the meanings assigned under generally accepted
accounting principles, all references in this Agreement to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of the body of this Agreement, pronouns of
either gender or neuter shall include, as appropriate, the other pronoun forms,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.

 

As used in this Agreement and the Exhibits and Schedules delivered pursuant to
this Agreement, the following definitions shall apply, except as otherwise
expressly provided.

 

“Accepting Employees” shall have the meaning set forth in Section 4.7.

 

“Acquired Assets” means all tangible and intangible assets of Sellers relating
to or used in the operation of the Business, together with the business as a
going concern associated with such assets, including the following (but
specifically excluding the Excluded Assets):

 

(a)           all customer accounts served by the Business (the “Customer
Accounts”);

 

(b)           all customer data associated with the Customer Accounts, including
all associated letters of authorization, customer service records, all related
computer tapes and/or records, accounts receivable status and history reports
and all customer service and provisioning history;

 

(c)           all fixed assets, switches, machinery, equipment and other
tangible personal property (including all furnishings and fixtures, materials,
supplies and other miscellaneous items) located at the premises of ILC and each
of its switch sites and colocation facilities; and all other fixed assets,
switches, machinery, equipment and other tangible personal property related to
or

 

--------------------------------------------------------------------------------


 

used in connection with the Business, including all furnishings and fixtures,
materials, supplies and other miscellaneous items of tangible personal property
whether located at the foregoing premises, switch sites or colocation facilities
of ILC or at the premises of any customer or supplier, all as the same existed
or was constituted on the Effective Date;

 

(d)           all right, title and interest in and to the Assigned Contracts and
any related leasehold improvements;

 

(e)           all claims and rights against third parties relating to the
Acquired Assets, including insurance claims, rights under manufacturers’ and
vendors’ warranties, rights of recovery, credits, and Business-related setoff
rights existing on the Closing Date;

 

(f)            all financial, commercial, marketing and administrative books and
records relating to the Business in any form or medium, including, computer
databases, correspondence files, administrative guidelines, personnel records
relating to Accepting Employees and employee manuals and all accounting and tax
files and records used in connection with or relating to the Business, as well
as files relating to litigation that has been settled, closed, or otherwise
dismissed; provided, however, that Sellers shall enjoy a continuing right of
reasonable access during normal business hours to such assets for purposes of
claims resolution, litigation, and administration;

 

(g)           all computer systems and non-proprietary software, and all
electronic databases and other data processing and storage materials (regardless
of format or medium), used in or related to the Business;

 

(h)           the Carrier Identification Codes of ILC;

 

(i)            all Know-how, Trademarks, copyrights, copyright registrations and
applications for registration, designs, and trade secrets that are licensed to
or owned by Sellers; and

 

(j)            all materials, supplies, personal property and other assets,
tangible or intangible, used in or relating to the Business, including the
goodwill of the Business as a going concern.

 

“Action” means any action, complaint, petition, investigation, suit or other
proceeding, whether civil or criminal, in law or in equity, or before any
arbitrator or Governmental Entity.

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.

 

“Affiliated Group” means any affiliated group within the meaning of Code Section
1504(a).

 

“Allocation Schedule” is the schedule identified in Section 6.1(d).

 

“Agreement” means this Agreement by and among Buyer, ILC and I-Link as amended
or supplemented together with all Exhibits and Schedules attached or
incorporated by reference.

 

“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.

 

“Assigned Contracts” means the Contracts listed in Section 2.14 of the
Disclosure Schedule.

 

“Associate” of a Person means a corporation or organization (other than a Party
to this Agreement) of which such Person is an officer or partner or is, directly
or indirectly, the beneficial owner of 10% or more of any class of equity
securities; any trust or other estate in which such Person has a substantial
beneficial interest or as to which such Person serves as trustee or in a similar
capacity; and any

 

2

--------------------------------------------------------------------------------


 

relative or spouse of such Person or any relative of such spouse who has the
same home as such Person or who is a director or officer of any Party or its
Affiliates.

 

“Assumed Liabilities” means, and is strictly limited to, those liabilities and
obligations of Sellers and any of their Affiliates set forth on Exhibit B to
this Agreement.

 

“BP Event” means the occurrence of one of the following during the 14-month
period commencing January 1, 2003:

 

(a)                                  Big Planet, Inc., notifies Buyer that it is
terminating the Wholesale Service Provider and Distribution Agreement with
Sellers dated February 1, 2000, as amended by Amendment No. 1 dated February 15,
2001, by Amendment No. 2 dated February 22, 2001, by Amendment No. 3 dated March
1, 2001, and Amendment No. 4 dated September 10, 2001 (the “BP Agreement”),
unless the BP Agreement is replaced by a new agreement between Big Planet, Inc.,
and Buyer with substantially similar terms on price and service as the BP
Agreement;

 

(b)                                 Big Planet, Inc. issues a statement or other
communication for general distribution to its customers and members recommending
that they use a provider other than Buyer for the same services provided under
the BP Agreement; or

 

(c)                                  If Big Planet, Inc., demands a reduction in
the wholesale rate charged for services under the BP Agreement, Sellers and
Buyer shall mutually agree to a course of action and the impact on distribution
of the Earnout Shares.  If the Parties are unable to reach agreement on such
course of action and impact on or before the date specified by Big Planet, Inc.,
for responding to its demand (including any extensions thereof granted by Big
Planet, Inc.), then Buyer, at its election, may declare the occurrence of a BP
Event by written notice to Sellers; provided, that if Buyer accedes to the
demand and Big Planet takes action to promote the service and increase the
customer base of Buyer, then Buyer and Sellers shall mutually agree on the date
on which the BP Event shall be deemed to have occurred (the “Deemed Event”)
which shall not be less than four nor more than seven months following the date
Big Planet implements the action to promote the service.

 

“Business” means the operation of the real-time Internet Protocol communications
network (RTIP Network) consisting of a nationwide dedicated network of ILC
equipment and leased telecommunications lines integrated through licensed
software, applications that use the RTIP Network including, but not limited to,
I-Link One Number service, wholesale and retail distribution of RTIP Network
service and applications, and also shall be deemed to include any of the
following incidents of such business: income, cash flow, operations, condition
(financial or other), assets, anticipated revenues, prospects and liabilities.

 

“Buyer Reports” means the periodic reports of Buyer described in Section 3.6.

 

“Buyer Securities” has the meaning set forth in Section 1.3.

 

“Closing” means the consummation of the purchase and sale of the Acquired Assets
under this Agreement, and “Closing Date” is the date of the Closing, which shall
be the date that is three business days following the date on which all of the
items contemplated by Section 6.1 have been obtained or waived.

 

 “Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any agreement, arrangement, bond, commitment, franchise,
indemnity, indenture, instrument, lease, license or understanding, whether or
not in writing.

 

“CRS” is Cohne, Rappaport & Segal, P.C.

 

3

--------------------------------------------------------------------------------


 

“Disclosure Schedule” means the Disclosure Schedule dated the date of this
Agreement, as the same shall be amended from time to time up and through the
Closing, and delivered by Sellers to Buyer.  The Sections of the Disclosure
Schedule shall be numbered to correspond to the applicable Sections of this
Agreement and, together with all matters under each such heading, shall be
deemed to qualify only that Section.

 

“Distributor” means a wholesale or retail distributor of services and
applications sold in the Business under distributor agreements with Sellers,
whether written or oral, under which services and applications included in the
Business are sold to other Persons.

 

“Earnout Shares” means 75,000 shares of the Buyer Securities to be held and
disbursed in accordance with Section 1.5.

 

“Effective Date” means the date on which each of the items specified in Section
1.4 have been delivered as provided therein.

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other material employee benefit plan,
program or arrangement of any kind.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 

“Encumbrance” means any claim, charge, easement, encumbrance, lease, covenant,
security interest, lien, option, pledge, rights of others, or restriction
(whether on voting, sale, transfer, disposition or otherwise), whether imposed
by agreement, understanding, law, equity or otherwise, except for any
restrictions on transfer generally arising under any applicable federal or state
securities law.

 

“Equity Securities” means, with respect to any Party, the common stock and any
other capital stock of the Party or other equity interest in the Party or any
securities or notes convertible into or exchangeable for capital stock of or
other equity interest in the Party or any other rights, warrants or options to
acquire any of the foregoing securities of the Party.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
I-Link for purposes of Code Section 414.

 

“Escrow Agreement” is the escrow agreement described in Section 8.1(c).

 

“Excluded Assets” means (a) cash, (b) cash equivalents, (c) the accounts
receivable, billed and unbilled as of the Effective Date, associated with the
Customer Accounts, (d) any deposits or pre-payments made by Seller with respect
to any of the Assigned Contracts, and (e) the personal property, Contracts,
Intellectual Property and other assets listed in Exhibit A.

 

“Financial Statements” has the meaning set forth in Section 2.6.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

“Gross Margin” is revenue for the applicable period less variable carrier costs.

 

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether

 

4

--------------------------------------------------------------------------------


 

federal, state or local, domestic or foreign, including the Federal
Communications Commission and state public utility and public service
commissions, and any industry self-regulatory or administrative agency,
including the North American Numbering Plan Administrator.

 

“Hazardous Substance” means (but shall not be limited to) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable Laws
as “hazardous substances,” “hazardous materials,” “hazardous wastes” or “toxic
substances,” or any other formulation intended to define, list or classify
substances by reason of deleterious properties such as ignitibility,
corrosivity, reactivity, radioactivity, carcinogenicity, reproductive toxicity
or “EP toxicity,” and petroleum and drilling fluids, produced waters and other
wastes associated with the exploration, development, or production of crude oil,
natural gas or geothermal energy.

 

“I-Link Reports” means the periodic reports of I-Link described in Section 2.6.

 

“Indemnifiable Claim” means any Loss for or against which any party is entitled
to indemnification under this Agreement; “Indemnified Party” means the party
entitled to indemnity hereunder; and “Indemnifying Party” means the party
obligated to provide indemnification hereunder.

 

“Intellectual Property” means all (i) Patents, (ii) Know-how, (iii) Trademarks
and (iv) copyrights, copyright registrations and applications for registration,
inventions, designs, industrial and utility models (including registrations and
applications for registration thereof), trade secrets and all other intellectual
property rights whether registered or not, in each case which are licensed to or
owned by Sellers.

 

“Know-how” means all product specifications, processes, product designs, plans,
ideas, concepts, manufacturing, engineering and other manuals and drawings,
technical information, data, research records, all promotional literature,
customer and supplier lists and similar data and information, and all other
confidential or proprietary technical and business information that is owned by
Sellers.

 

“Knowledge” has the meaning set forth in Section 9.15.

 

“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order.

 

“Loss” means any action, cost, damage, disbursement, expense, liability, loss,
deficiency, diminution in value, obligation, penalty or settlement of any kind
or nature, whether foreseeable or unforeseeable, including but not limited to,
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement, that may be
imposed on or otherwise incurred or suffered by the specified person.

 

“Management Agreement” is the agreement identified in Section 4.1.

 

“Material Adverse Effect” means an adverse effect that a reasonable person would
attach importance to in evaluating the Party to which it relates and the
transactions herein contemplated.

 

“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).

 

“Net Tax Benefit” has the meaning set forth in Section 8.4(c).

 

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ.

 

“Party” means a signatory to this Agreement and “Parties” means all the
signatories to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Patent” means all patents and patent applications (including, without
limitation, all reissues, divisions, continuations, continuations-in-part,
renewals and extensions of the foregoing), which are owned by Sellers or their
Affiliates.

 

“Permit” means any license, permit, franchise, consent, registration,
certificate of authority and other approval (including, without limitation,
those relating to Federal Communications Commission and state public service
commission certifications and Carrier Identification Codes issued by the North
American Numbering Plan Administrator), or order, or any waiver of the
foregoing, required to be issued by any Governmental Entity.

 

“Person” means an association, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a Governmental Entity.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Purchase Price” has the meaning set forth in Section 1.3.

 

“Tax” means any foreign, federal, state, county or local income, sales and use,
excise, franchise, real and personal property, transfer, gross receipt, capital
stock, production, business and occupation, disability, employment, payroll,
severance or withholding tax or charge imposed by any Governmental Entity, any
interest and penalties (civil or criminal) related thereto or to the nonpayment
thereof, and any Loss in connection with the determination, settlement or
litigation of any Tax liability.

 

“Tax Return” means a report, return or other information required to be supplied
to a Governmental Entity with respect to Taxes including, where permitted or
required, combined or consolidated returns for any group of entities that
includes ILC.

 

“Trademarks” shall mean trademarks, service marks, trade names, trade dress,
labels, logos and all other names and slogans associated with any products or
services, or embodying associated goodwill, whether or not registered, and any
applications or registrations there for owned by Sellers.

 

“Transaction Costs” has the meaning set forth in Section 9.12.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act, 29 USC
Section 2101, et seq., and the rules and regulations adopted there under.

 

1.2.         Purchase and Sale of Assets.

 

On and subject to the terms and conditions of this Agreement, the Buyer agrees
to purchase from Sellers, and Sellers agrees to sell, transfer, convey, and
deliver to the Buyer, all of the Acquired Assets at the Closing for the
consideration specified below in this Article 1.

 

1.3.         Purchase Price.

 

Subject to the terms and conditions of this Agreement, Buyer agrees to (i)
except as otherwise provided herein, deliver to Sellers at the Closing 205,000
shares of the Series B Convertible Preferred Stock (the “Buyer Securities”),
described in Exhibit C attached hereto, and (ii) assume at the Closing the
Assumed Liabilities.  The Buyer will not assume or have any responsibility,
however, with respect to any other obligation or liability of Sellers or their
Affiliates not included in the Assumed Liabilities.  The $2,050,000 value of the
Buyer Securities plus the value of the Assumed Liabilities is the “Purchase
Price”.

 

1.4          Deliveries and Effective Date.

 

The date this Agreement is signed by all Parties is the “Effective Date.”  On
the Effective Date, immediately following the execution of this Agreement:

 

6

--------------------------------------------------------------------------------


 

(a)           The Parties shall deliver the instruments, certificates, and other
items described in Sections 6.2 and 6.3 to CRS.

 

(b)           The Parties shall sign and deliver to one another the Management
Agreement contemplated by Section 4.1 and Transition Services Agreement attached
as Exhibit D.

 

(c)           The Parties shall sign and deliver to one another a license
agreement of even date herewith pertaining to certain intellectual property that
is not part of the Acquired Assets.

 

1.5          Time and Place of Closing.

 

(a)                                  The Closing will take place at the offices
of CRS in Salt Lake City, Utah, commencing at 10:00 a.m. local time on the date
specified for the Closing, or on such other date as the Parties may mutually
agree.  At the Closing, CRS shall deliver to Buyer the items listed in Section
6.2, to Sellers the items listed in Section 6.3 (except for the Earnout Shares),
and to the agent named in the Escrow Agreement the Escrow Agreement and 25,000
shares of the Buyer Securities to be placed in escrow there under.

 

(b)           If no BP Event has occurred prior to the Closing, CRS shall
deliver to Sellers at the Closing that number of Earnout Shares equal to the
product obtained by multiplying the total number of Earnout Shares by a
fraction, the numerator of which is the number of full calendar months that have
elapsed from and including January 2003 through the calendar month ending
immediately preceding the calendar month in which the Closing occurs, and the
denominator of which is 14.  Thereafter, so long as no BP Event has occurred,
CRS shall deliver to Sellers on the first day of each calendar month beginning
with the month immediately following the month in which the Closing occurs,
one-fourteenth (1/14) of the Earnout Shares until all Earnout Shares have been
delivered to Seller.  If a BP Event occurs, CRS shall deliver to Sellers within
30 days following the end of the Measurement Period (as defined for “N” below)
that number of Earnout Shares determined on the basis of the following formula:

 

M

=

A x

N

 

D

 

 

Where            M            is the number of Earnout Shares to be delivered to
Seller.

 

A             is the number of Earnout Shares that have not been delivered to
Sellers as of the date of the BP Event.

 

N             is the lesser of:  (i) actual cumulative gross margin pertaining
to services provided and sold under the BP Agreement during the period (the
“Measurement Period”) beginning with the first day of the month in which the BP
Event or Deemed Event occurs, whichever is later, and continuing for a number of
full calendar months equal to the number of months within the period commencing
with the month the BP Event occurs through February 2004; and, (ii) the value
for D.

 

D             is the sum of the assumed monthly gross margins during the
Measurement Period, where the assumed gross margin in the first month is the
lower of the gross margin under the BP Agreement for the month of January 2003
and the gross margin pertaining to services provided and sold under the BP
Agreement for the month immediately preceding the month in which the BP Event
occurs, reduced by three percent, and the assumed monthly gross margin in each
successive month of the Measurement Period is three percent less than the
assumed gross margin for the previous month.

 

7

--------------------------------------------------------------------------------


 

(c)           Any of the Earnout Shares that are not delivered to Sellers under
the provisions of Section 1.5(b) by the later of March 1, 2004 and 30 days
following the end of the Measurement Period as defined for “N,” above, shall be
returned to the Buyer, cancelled, and treated for all purposes as a reduction of
the Purchase Price.

 

ARTICLE II.  REPRESENTATIONS AND WARRANTIES OF ILC AND I-LINK

 

ILC and I-Link, jointly and severally as to each representation and warranty set
forth in this Article II, represent, warrant and agree as follows:

 

2.1          Organization.

 

ILC is a corporation duly organized, validly existing, and in good standing
under the laws of the state of Utah.  I-Link is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Florida.

 

2.2          Authorization of Transaction.

 

Each of ILC and I-Link has full power and authority (including full corporate
power and authority) to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement and the
performance by Sellers and the consummation of the transactions contemplated
hereunder have been duly authorized by the respective boards of directors of ILC
and I-Link and no other corporate proceedings on the part of ILC or I-Link are
necessary to authorize this Agreement and the transactions contemplated
hereunder.  Except as contemplated by Section 4.5, no consent of any Person not
a Party to this Agreement nor consent of or filing with (including any waiting
period) any Governmental Entity is required to be obtained or performed on the
part of ILC to execute, deliver and perform its obligations hereunder.  This
Agreement constitutes the legally valid and binding obligation of each of ILC
and I-Link, enforceable against Sellers in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles relating to or
limiting creditor’s rights generally.

 

2.3          Non-contravention.

 

Except as described in Section 2.3 of the Disclosure Schedule, neither the
execution and the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby (including performance by Sellers), will (a)
violate any constitution, statute, regulation, rule, Order, decree, charge, or
other restriction of any Governmental Entity to which any of ILC and I-Link is
subject or any provision of the charter or bylaws of ILC and I-Link or (b)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which any of ILC or I-Link is a party or by
which it or they are bound or to which any of its or their assets is subject (or
result in the imposition of any Encumbrance upon any of its or their assets),
except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice, or Encumbrance
could not reasonably be expected to have a Material Adverse Effect on any of ILC
or I-Link or on the ability of the Parties to consummate the transactions
contemplated by this Agreement.  Except as contemplated by Section 4.5, ILC and
I-Link do not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Entity in order for the
Parties to consummate the transactions contemplated by this Agreement, except
where the failure to give notice, to file, or to obtain any authorization,
consent or approval could not reasonably be expected to have a Material Adverse
Effect on any of ILC or I-Link or on the ability of the Parties to consummate
the transactions contemplated by this Agreement.

 

8

--------------------------------------------------------------------------------


 

2.4          Permits; Compliance with Law.

 

Except as disclosed in Section 2.4 of the Disclosure Schedule, ILC holds all
Permits required for the conduct of the Business and is operating in compliance
therewith and all such Permits are valid and in full force and effect, except
where the failure to hold any such Permit or to operate in compliance therewith
or the invalidity or ineffectiveness thereof could not reasonably be expected to
have a Material Adverse Effect on the Business, and no suspension, cancellation
or termination of such Permits has been threatened or is imminent.  ILC is
organized and has conducted the Business in compliance with all Laws applicable
to it, except where the failure to comply with such Laws could not reasonably be
expected to have a Material Adverse Effect on the Business or the ability of the
Parties to consummate the transactions contemplated by this Agreement.

 

2.5          Litigation; Orders.

 

Except as set forth in Section 2.5 of the Disclosure Schedule, there is no Order
or Action pending or, to the Knowledge of Sellers, threatened against or
affecting any of ILC or I-Link, or any director, officer, agent, employee,
consultant, or other Person acting on the behalf of any of ILC or I-Link, or any
properties of any of the foregoing, which (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect on the Business,
or on the ability of the Parties to consummate the transactions contemplated by
this Agreement.  There is no Order of any Governmental Entity outstanding
against any of ILC or I-Link.  There is no matter as to which ILC or I-Link has
received any notice, claim or assertion, or, to the Knowledge of Sellers, which
otherwise has been threatened or is reasonably expected to be threatened or
initiated, against or affecting any director, officer, employee, agent or
representative of any of ILC or I-Link or any other Person, nor to the Knowledge
of ILC or any director or officer of I-Link, is there any reasonable basis there
for, in connection with which any such Person has or may reasonably be expected
to have any right to be indemnified by ILC or I-Link.

 

2.6          PERIODIC REPORTS.

 

I-Link has delivered to Buyer its quarterly reports on form 10-Q for the
quarterly periods ended March 31, June 30, and September 30, 2002, and its
annual report on Form 10-K for the year ended December 31, 2001, all as filed
with the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended.  To the Knowledge of I-Link, each such report (a) does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the report, and (b) the financial information presented in the report (the
“Financial Statements”) fairly presents in all material respects the financial
condition, results of operations, and cash flows of I-Link as of, and for, the
periods presented in the report.

 

2.7          Subsequent Events.

 

Except as described in Section 2.7 of the Disclosure Schedule, since September
30, 2002, there has not been:

 

(a)           Any material adverse change in the Business, the operations or
future prospects of the Business, or the Acquired Assets;

 

(b)           Any damage, destruction or loss, whether covered by insurance or
not, materially and adversely affecting the Acquired Assets or the Business;

 

(c)           Any borrowing or lending of money or guarantee of any obligation
by Sellers;

 

9

--------------------------------------------------------------------------------


 

(d)           Any amendment to or termination of any agreement which, if not so
amended or terminated, would be required to be disclosed on the Disclosure
Schedule;

 

(e)           Any disposition of any material properties or assets used in the
Business;

 

(f)            Any engagement by ILC in activities outside the ordinary course
of the Business; or

 

(g)           The incurring of any liability (absolute or contingent) relating
to the Business except liabilities incurred in the ordinary course of the
Business.

 

2.8          Employee Plans.

 

Section 2.8 of the Disclosure Schedule lists each Employee Benefit Plan that any
of the Sellers or their Affiliates maintains or to which any of the Sellers
contributes or has any obligation to contribute.

 

(a)           Each such Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been maintained, funded and administered in accordance
with the terms of such Employee Benefit Plan and complies in form and in
operation in all material respects with the applicable requirements of ERISA,
the Code, and other applicable laws.

 

(b)           All required reports and descriptions (including annual reports
(IRS Form 5500), summary annual reports, and summary plan descriptions) have
been timely filed and/or distributed in accordance with the applicable
requirements of ERISA and the Code with respect to each such Employee Benefit
Plan.  The requirements of COBRA have been met in all material respects with
respect to each such Employee Benefit Plan that is an Employee Welfare Benefit
Plan subject to COBRA.

 

(c)           All contributions (including all employer contributions and
employee salary reduction contributions) which are due have been made within the
time periods prescribed by ERISA and the Code to each such Employee Benefit Plan
that is an Employee Pension Benefit Plan and all contributions for any period
ending on or before the Effective Date which are not yet due have been made to
each such Employee Pension Benefit Plan or accrued in accordance with the past
custom and practice of the Sellers and their Affiliates.  All premiums or other
payments for all periods ending on or before the Effective Date have been paid
with respect to each such Employee Benefit Plan that is an Employee Welfare
Benefit Plan.

 

(d)           Each such Employee Benefit Plan which is intended to meet the
requirements of a “qualified plan” under Code §401(a), has received a
determination from the Internal Revenue Service that such Employee Benefit Plan
is so qualified, and the none of the directors or officers of Sellers is aware
of any facts or circumstances that could adversely affect the qualified status
of any such Employee Benefit Plan.

 

(e)           The market value of assets under each such Employee Benefit Plan
which is an Employee Pension Benefit Plan equals or exceeds the present value of
all vested and non-vested liabilities there under (determined in accordance with
then current funding assumptions).

 

(f)            With respect to each Employee Benefit Plan that any of the
Sellers and any ERISA Affiliate maintains, to which any of them contributes, or
has any obligation to contribute, or with respect to which any of them has any
material liability or potential liability:

 

(i)                                                                                    
No such Employee Benefit Plan that is an Employee Pension Benefit Plan has been
completely or partially terminated or been the subject of a Reportable Event as
to which notices would be required to be filed with the PBGC.  No proceeding by
the PBGC to

 

10

--------------------------------------------------------------------------------


 

terminate any such Employee Pension Benefit Plan has been instituted or, to the
Knowledge of Sellers, threatened.

 

(ii)                                                                                 
There have been no Prohibited Transactions with respect to any such Employee
Benefit Plan.  No fiduciary has any liability for material breach of fiduciary
duty or any other material failure to act or comply in connection with the
administration or investment of the assets of any such Employee Benefit Plan. 
No action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any such Employee Benefit Plan
(other than routine claims for benefits) is pending or, to the Knowledge of
Sellers, threatened.

 

(iii)                                                                              
None of the Sellers has incurred any material liability (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due) to the PBGC (other than with respect to PBGC premium payments not
yet due) or otherwise under Title IV of ERISA (including any withdrawal
liability as defined in ERISA §4201) or under the Code with respect to any such
Employee Benefit Plan which is an Employee Pension Benefit Plan, or under COBRA
with respect to any such Employee Benefit Plan which is an Employee Welfare
Benefit Plan.

 

(g)           None of the Sellers and any ERISA Affiliate contributes to, has
any obligation to contribute to, or has any material liability (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due), including any withdrawal liability (as defined in ERISA §4201),
under or with respect to any Multiemployer Plan.

 

(h)           None of the Sellers maintains, contributes to, or has an
obligation to contribute to, or has any material liability or potential
liability with respect to, any Employee Welfare Benefit Plan providing medical,
health, or life insurance or other welfare-type benefits for current or future
retired or terminated employees of the Sellers (or any spouse or other dependent
thereof) other than in accordance with COBRA.

 

2.9          Environmental Regulation, Etc.

 

With respect to environmental matters, Sellers:

 

(a)                                  Have no liability under any applicable Law
or common law cause of action relating to or arising from environmental
conditions on property leased, used or operated by Sellers that could reasonably
be expected to have a Material Adverse Effect on the financial condition of
Sellers and any property leased, used or operated by Sellers, and any facilities
and operations of Sellers thereon have at all times in the past complied with,
presently comply with and will continue to comply with all applicable
environmental and health and safety Laws to the extent that failure to comply
could reasonably be expected to have a Material Adverse Effect on Sellers or the
Business;

 

(b)           Has never entered into or been subject to any judgment, consent
decree, compliance Order, or administrative Order with respect to any
environmental or health and safety matter or received any request for
information, notice, demand letter, administrative inquiry, or formal or
informal complaint or claim with respect to any environmental or health and
safety matter or the enforcement of any environmental Law,

 

(c)           Has no reason to believe that any of the items enumerated in
clause (b) of this Section will be forthcoming, and

 

(d)           Has never sent waste containing any Hazardous Substance to any
location for storage, treatment or disposal.

 

11

--------------------------------------------------------------------------------


 

2.10        Employment Practices.

 

Neither Seller is a party to, or in the process of negotiating, any collective
bargaining or labor agreement or union contract.  There is no

 

(a)           Charge, complaint or suit pending or, to the Knowledge of Sellers,
threatened against either Seller respecting employment, hiring for employment,
terminating from employment, employment practices, employment discrimination,
terms and conditions of employment, safety, wrongful termination, or wages and
hours;

 

(b)           Unfair labor practice charge or complaint pending or, to the
Knowledge of Sellers, threatened against, or decision or Order in effect and
binding on, either Seller before the National Labor Relations Board;

 

(c)           Grievance or arbitration proceeding arising out of or under
collective bargaining agreements pending or, to the Knowledge of Sellers,
threatened against either Seller;

 

(d)           Strike, labor dispute, slow-down, work stoppage or other
interference with work pending or, to the Knowledge of Sellers, threatened
against either Seller; or

 

(e)           To the Knowledge of Sellers, union organizing activities or union
representation question threatened or existing with respect to any groups of
employees of either Seller.

 

2.11        Taxes.

 

(a)           ILC and I-Link have filed, or will have filed prior to the
Effective Date, all Tax Returns that each was required to file as of the
Effective Date.  All such Tax Returns were correct and complete in all material
respects.  All Taxes owed by either ILC or I-Link (whether or not shown on any
Tax Return) have been paid.  Except as specified in Section 2.11 of the
Disclosure Schedule, neither ILC nor I-Link is currently the beneficiary of any
extension of time within which to file any Tax Return and has not requested such
an extension.  No claim has ever been made by an authority in a jurisdiction
where ILC or I-Link does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.  There is no Encumbrance on any of the Acquired
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax.  ILC and I-Link have withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other Person.

 

(b)           Neither ILC nor I-Link has been a member of an Affiliated Group
filing a consolidated Tax Return, other than a group the common parent of which
is I-Link.  The Affiliated Group that includes Sellers has filed all income Tax
Returns that it was required to file for each taxable period during which
Sellers were members of the group.  All such Tax Returns were correct and
complete in all respects.  All income Taxes owed by such Affiliated Group
(whether or not shown on any Tax Return) have been paid for each taxable period
during which Sellers were members of the group.  None of the directors or
officers of Sellers, expects any Governmental Entity to assess any additional
income Taxes against the Affiliated Group for any taxable period during which
Sellers were members of the group.  There is no dispute or claim concerning any
income Tax liability of the Affiliated Group for any taxable period during which
Sellers were members of the group either (a) claimed or raised by any
Governmental Entity in writing, or (b) as to which Sellers, have Knowledge. 
Except as disclosed in Section 2.11 of the Disclosure Schedule, the Affiliated
Group has not waived any statute of limitations in respect of any income Taxes
or agreed to any extension of time with respect to an income Tax assessment or
deficiency for any taxable period during which Sellers were members of the
group.

 

12

--------------------------------------------------------------------------------


 

(c)           The tax returns of the Affiliated Group have never been audited by
a Governmental Entity, nor are any such audits in process or pending.  The
Affiliated Group has disclosed on its federal income tax returns all positions
taken therein that could give rise to a substantial understatement penalty
within the meaning of Code Section 6662.  No consent to the application of Code
Section 341 has been filed with respect to any of the Acquired Assets
(collapsible corporation).  Books and records exist and are readily available to
support tax returns for which the statute of limitations has not yet expired.

 

2.12        Title to Assets.

 

Sellers will have at Closing good record and marketable fee title to all the
Acquired Assets, free and clear of all Encumbrances, except for the following
Encumbrances, none of which (except for the Encumbrance described in clause (c))
could reasonably be expected to have a Material Adverse Effect on ILC:  (a) the
lien of current taxes not yet due and payable, (b) such imperfections of title,
liens and easements as do not materially detract from the value of or interfere
with the value or the present or presently contemplated future use of the
properties subject thereto or affected thereby, or otherwise materially impair
the present or presently contemplated future business operations at or with such
properties, and (c) liens securing debt which is reflected on the most recent
balance sheet included in the Financial Statements.  All of the leases necessary
in any material respect for the operation of the Business are valid, subsisting
and enforceable and afford peaceful and undisturbed possession of the subject
matter of the lease, and no material default by Sellers exists under any of the
provisions thereof.

 

2.13        Intellectual Property.

 

Sellers have exclusive ownership of, or licenses to use, all Intellectual
Property used, or to be used, in the Business.  Except as described in Section
2.13 of the Disclosure Schedule, there are no claims or demands of any other
Person pertaining to any of such Intellectual Property and no proceedings have
been instituted, or are pending or, to the Knowledge of Sellers, threatened,
which challenge the rights of Sellers in respect thereof.  ILC has the right to
use, free and clear of claims or rights of other Persons, all Patents and
Know-how, designs, manufacturing or other processes, computer software (subject
to applicable licenses), systems, surveys, data compilations, research results,
and other information required for or incident to the Business as presently
conducted or contemplated, except where the failure to have such a right would
not have a Material Adverse Effect on the Business.  All Patents, Trademarks and
registered copyrights that are owned by, or licensed to, Sellers and used or to
be used by ILC in the Business are listed in Section 2.13 of the Disclosure
Schedule.  All of such Patents, Trademarks and registered copyrights have been
duly registered in, filed in, or issued by, the United States Patent and
Trademark Office, the United States Register of Copyrights, or the corresponding
offices of other jurisdictions as identified in Section 2.13 of the Disclosure
Schedule, have been properly maintained and renewed in accordance with all
applicable provisions of law in the United States and each such jurisdiction,
and are valid and in full force and effect.  All such Trademarks are in
commercial use in the Business.  All licenses or other agreements under which
ILC is granted rights in Intellectual Property used in the Business are listed
in Section 2.13 of the Disclosure Schedule.  Except as set forth in Section 2.13
of the Disclosure Schedule, all said licenses or other agreements are in full
force and effect and there is no default by any party thereto.  To the Knowledge
of Sellers, the Business, activities, services and applications of ILC do not
infringe any Patent or other Intellectual Property of any other Person, except
where such infringement would not have a Material Adverse Effect on ILC or the
Business.  Except as described in Section 2.13 of the Disclosure Schedule, no
Action charging ILC with infringement of any adversely held Intellectual
Property has been filed or is, to the Knowledge of Sellers, threatened to be
filed.  Sellers have not made unauthorized use of any confidential information
or trade secrets of any Person, including without limitation any former employer
of any past or present employee of Sellers.  Except as described in Section 2.13
of the Disclosure Schedule, neither ILC nor, to the Knowledge of Sellers, any of
its employees have any agreements or arrangements with any Persons other than
Sellers related to confidential information or trade secrets of such Persons or
restricting in any way any such employee’s engagement in the Business.

 

13

--------------------------------------------------------------------------------


 

2.14        Assigned Contracts.

 

Section 2.14 of the Disclosure Schedule contains a true, complete and accurate
list, categorized by subject matter, of the following Assigned Contracts to
which Sellers are a party :

 

(a)           Purchase Orders and sale orders, and all agreements to or with
each customer or supplier for the sale of products or services;

 

(b)           All Contracts for construction or for the purchase of equipment,
machinery and other items;

 

(c)           All Contracts relating to the rental or use of equipment, other
personal property or fixtures;

 

(d)           All Contracts with Distributors;

 

(e)           All Contracts pertaining to the licensing or use of computer
software that is used or useful in the Business;

 

(f)            Each Contract upon which the Business is substantially dependent
or which is otherwise material to the Business; and

 

(g)           All other Contracts affecting the Business, except those which: 
(A) are cancelable on 30 days’ or less notice without any penalty or other
financial obligation, or (B) if not so cancelable, involve annual aggregate
payments by or to Sellers of $25,000 or less.

 

Except as set forth in Section 2.14 of the Disclosure Schedule, (i) each
Contract was entered into in the ordinary course of the Business, (ii) is in
full force and effect on the date of this Agreement and is valid, binding and
enforceable in accordance with its terms, (iii) Sellers are not in material
breach or default under any of the Contracts and has not received any notice or
claim of any such breach or default from any Person, (iv) to the Knowledge of
Sellers, the relationship of Sellers with the Persons who are parties to the
Contracts is good and there has been no expression of any intention to terminate
or materially modify any such relationships, (v) to the Knowledge of Sellers,
there is no breach or default under any Contract by any other Person who is a
party thereto, which could reasonably be expected to have a Material Adverse
Effect on the Business, (vi) to the Knowledge of Sellers, no event or action has
occurred, is pending or is threatened, which, after the giving or receipt of
notice, and/or passage of time or otherwise, could constitute or result in any
such breach or default by Sellers or any other Person who is a party under any
of the Contracts, which would have a Material Adverse Effect on the Business,
and (vii) no material amount claimed to be payable to Sellers under any of the
Contracts is being disputed by any Person who is a party thereto.  Except as
described in Section 2.14 of the Disclosure Schedule, Sellers have the
contractual right to terminate each Contract between Sellers and a Distributor
by giving no more than 90 days prior written notice of termination without risk
of incurring a Loss, except as limited by any applicable Law.  True and correct
copies of each document or instrument set forth on the Disclosure Schedule
pursuant to this Section 2.14 have been made available to Buyer.

 

14

--------------------------------------------------------------------------------


 

2.15        No Brokers.

 

Sellers have no liability or obligation to pay any fees or commissions to any
broker, finder, agent, commercial banker or other Person with respect to this
Agreement or the transactions contemplated by this Agreement.

 

2.16        Warranties.

 

Sellers will have no material liability after the Effective Date pursuant to the
terms of express written warranties in favor of its customers, which is not
fully covered by insurance or reserved on the Financial Statements relating to
any service or application distributed or sold by ILC prior to the Effective
Date.  ILC’s standard terms and conditions of sale, including warranties, are
included in Section 2.16 of the Disclosure Schedule.

 

2.17        Investment Intent.

 

Sellers are accredited investors within the meaning of Rule 501(a)(3) of
Regulation D promulgated under the Securities Act of 1933, as amended, and are
acquiring the Buyer Securities for their own respective accounts for investment
purposes only and not with a view to or for sale in connection with the
distribution thereof.

 

ARTICLE III.  REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents, warrants and agrees as follows:

 

3.1          Organization and Related Matters.

 

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware.  Buyer has all necessary corporate
power and authority to carry on its business as now being conducted.  Buyer has
the necessary corporate power and authority to execute, deliver, and perform
this Agreement and the transactions contemplated hereby.

 

3.2          Capitalization.

 

The entire authorized capital stock of Buyer consists of (a) 100,000,000 shares
of common tock, $0.0001 par value, of which only 5,930,262 shares are issued and
outstanding, and (b) 15,000,000 shares of preferred stock, $0.0001 par value, of
which (i) 1,870,000 are designated Series A 8% cumulative convertible preferred
stock with a liquidation value of $3,740,000, and (ii) 1,234,500 are designated
Series B 8% cumulative convertible preferred stock, of which 563,800 shares are
issued and outstanding with a liquidation value of $5,638,000.  All of the
issued and outstanding shares of common stock, Series A 8% cumulative
convertible preferred stock, and Series B 8% cumulative convertible preferred
stock have been duly authorized and are validly issued, fully paid, and
non-assessable and were issued in conformity with applicable Laws.  Except as
provided above in this Section 3.2, and except as described in Buyer’s Reports,
there are no Equity Securities and no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other rights, contracts, agreements or commitments that could require
Buyer to issue, sell, or otherwise cause to become outstanding any of its
authorized but unissued Equity Securities.  There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to Buyer.  There are no preemptive rights in respect of any
Equity Securities of Buyer.

 

15

--------------------------------------------------------------------------------


 

3.3          Authorization.

 

Buyer has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery of this Agreement and the performance by
Buyer and the consummation of the transactions contemplated hereunder have been
duly authorized by the board of directors of Buyer and no other corporate
proceedings on the part of Buyer are necessary to authorize this Agreement and
the transactions contemplated hereunder.  Except as contemplated by Section 4.5,
no consent of any Person not a Party to this Agreement nor consent of or filing
with (including any waiting period) any Governmental Entity is required to be
obtained or performed on the part of Buyer to execute, deliver and perform its
obligations hereunder.  This Agreement constitutes the legally valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equitable principles
relating to or limiting creditor’s rights generally.

 

3.4          Non-contravention.

 

Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby (including performance by Buyer), will
(a) violate any constitution, statute, regulation, rule, Order, decree, charge,
or other restriction of any Governmental Entity to which Buyer is subject or any
provision of the charter or bylaws of Buyer or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject (or result in the imposition of any Encumbrance upon any
of its assets), except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or Encumbrance could not reasonably be expected to have a Material Adverse
Effect on Buyer or on the ability of the Parties to consummate the transactions
contemplated by this Agreement.  Except as contemplated by Section 4.5, Buyer
does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Entity in order for the
Parties to consummate the transactions contemplated by this Agreement, except
where the failure to give notice, to file, or to obtain any authorization,
consent or approval could not reasonably be expected to have a Material Adverse
Effect on Buyer or on the ability of the Parties to consummate the transactions
contemplated by this Agreement.

 

16

--------------------------------------------------------------------------------


 

3.5          Legal Proceedings.

 

There is no Order or Action pending or to the Knowledge of Buyer, threatened
against Buyer that individually or when aggregated with one or more other
Actions has or might reasonably be expected to have a Material Adverse Effect on
the ability of the Parties to consummate the transactions contemplated by this
Agreement.

 

3.6                               Periodic Reports.

 

Buyer has delivered to Sellers its quarterly reports on form 10-QSB for the
quarterly periods ended March 31, June 30, and September 30, 2002, and its
annual report on Form 10-KSB for the year ended December 31, 2001, all as filed
with the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended.  To the Knowledge of Buyer, each such report (a) does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the report, and (b) the financial information presented in the report fairly
presents in all material respects the financial condition, results of
operations, and cash flows of Buyer as of, and for, the periods presented in the
report.

 

3.7          Buyer Securities.

 

The Buyer Securities to be issued to Sellers to purchase the Acquired Assets at
the Closing shall be, when issued, duly authorized and validly issued, fully
paid, and non-assessable, and not issued in violation of the preemptive or other
rights of any Person.

 

3.8          No Brokers.

 

Buyer does not have any liability or obligation to pay any fees or commissions
to any broker, finder, agent, commercial banker or other Person with respect to
this Agreement or the transactions contemplated by this Agreement.

 

ARTICLE IV.  COVENANTS WITH RESPECT TO CONDUCT OF
BUSINESS PRIOR TO THE CLOSING

 

4.1          Access and Control.

 

Prior to the Closing, ILC shall, and the I-Link shall cause ILC to, authorize
and permit Buyer and its representatives (which term shall be deemed to include
its independent accountants and counsel) to have reasonable access during normal
business hours, upon reasonable notice and in such manner as will not
unreasonably interfere with the business activities of Sellers, to all of the
properties, books, records, operating instructions and procedures, and all other
information with respect to the Business as Buyer may from time to time
reasonably request, and to make copies of such books, records and other
documents and to discuss the Business with such other Persons, including,
without limitation, the directors, officers, employees, accountants, counsel,
suppliers, customers, and creditors of Sellers, as Buyer considers necessary or
appropriate for the purposes of familiarizing itself with the Business and
obtaining any necessary Approvals of or Permits for the transactions
contemplated by this Agreement.  Concurrently with the signing of this Agreement
the Buyer and Sellers shall enter into the Management Agreement in the form
attached hereto as Exhibit E, pursuant to which Buyer will assume management of
certain aspects of the Business as provided in said agreement, and Sellers agree
Buyer shall have the right to use the Acquired Assets during the term of the
Management Agreement to provide services to Buyer’s customers, and all such
customers and accounts receivable from such customers shall be the exclusive
property of Buyer notwithstanding any provision contained in the Management
Agreement.

 

17

--------------------------------------------------------------------------------


 

4.2          Material Adverse Changes.

 

Prior to the Closing, Sellers will promptly notify Buyer of any event of which
it or they obtains Knowledge which has had or could reasonably be expected to
have a Material Adverse Effect on the Business or which if known as of the date
hereof would have been required to be disclosed to Buyer.

 

4.3          Conduct of the Business.

 

Prior to the Closing, Sellers agree with and for the benefit of Buyer that they
shall not without the prior consent in writing of Buyer, which may not be
unreasonably withheld:

 

(a)           Except as required by their terms, amend, terminate, renew or
renegotiate any Contract included in the Acquired Assets or default (or take or
omit to take any action that, with or without the giving of notice or passage of
time, would constitute a default) in any of its obligations under any Contract
included in the Acquired Assets or take any action that would jeopardize the
continuance of its material supplier or customer relationships;

 

(b)           Terminate, amend or fail to renew any existing insurance coverage;

 

(c)           Terminate or fail to renew or preserve any Permits;

 

(d)           Other than as permitted by the Management Agreement or in the
ordinary course of the Business, incur or agree to incur any obligation or
liability (absolute or contingent) related to the Business that individually
calls for payment by ILC of more than $25,000 in any specific case or $250,000
in the aggregate;

 

(e)           Sell, transfer, mortgage, encumber or otherwise dispose of any
Acquired Assets or any liabilities, except (i) for dispositions of property not
greater than $5,000 in the aggregate, (ii) in the ordinary course of the
Business, or (iii) as contemplated by the Management Agreement;

 

(f)            Dispose of or permit to lapse any rights to the use of any
Intellectual Property included in the Acquired Assets or subject to the License
Agreement or dispose of or disclose any such Intellectual Property not a matter
of public knowledge;

 

(g)           Make any Tax election or make any change in any method or period
of accounting or in any accounting policy, practice or procedure; or

 

(h)           Agree to or make any commitment to take any actions prohibited by
this Section 4.3.

 

4.4          Notification of Certain Matters.

 

Each Party shall give prompt notice to the other Parties of (a) the occurrence,
or failure to occur, of any event that would be likely to cause any of its
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at any time from the date of this Agreement
to the Closing Date, and (b) any failure of the Party to comply with or satisfy,
in any material respect, any covenant, condition or agreement to be complied
with or satisfied by it under this Agreement.  No such notification shall affect
the representations or warranties of the Parties or the conditions to their
respective obligations hereunder.

 

18

--------------------------------------------------------------------------------


 

4.5          Consents

 

(a)           Sellers and Buyer each agree to cooperate and use their best
efforts to obtain all Approvals from all third parties (including Governmental
Entities) that may be necessary to consummate the transactions contemplated by
this Agreement.

 

(b)           Immediately following the Effective Date, Buyer shall, with the
reasonable assistance of and in consultation with Sellers, prepare and file, or
cause to be prepared and filed, any and all applications necessary to obtain the
Approval of all relevant Governmental Entities for Buyer to purchase the
Acquired Assets and operate the Business.  Buyer and Sellers shall prosecute
such applications with all reasonable diligence and otherwise use their
reasonable best efforts (including, with respect to Buyer, providing financial
assurance to a Governmental Entity, to the extent required) to obtain grants of
approval as expeditiously as practicable.  Each of Buyer and Sellers shall bear
their own expenses of prosecuting such applications; provided, that Buyer shall
bear all fees payable by Buyer and/or Sellers to any Governmental Entity and
local counsel fees, where necessary as determined in the sole discretion of
Buyer, in connection with the filing and prosecution of the applications
necessary to obtain such approvals.

 

(c)           In the event the North American Numbering Plan Administrator fails
or refuses to transfer control of the Carrier Identification Codes directly from
Sellers to Buyer, (i) Sellers agree to transfer the Carrier Identification Codes
to a subsidiary of I-Link that has no assets, liabilities, or business
operations, (ii) agree after such transfer to sell all of the capital stock of
such subsidiary to Buyer for no consideration in addition to the Purchase Price,
(iii) use its best efforts to obtain approval from the North American Numbering
Plan Administrator for transfer of control of the Carrier Identification Codes
resulting from the sale of the subsidiary stock to Buyer, and (iv) upon
obtaining such approval transfer and convey the capital stock of such subsidiary
to Buyer.

 

(d)           Sellers and Buyer each agree to cooperate and use their best
efforts to obtain all Approvals of third parties with respect to all material
Assigned Contracts that may be necessary or which may be reasonably requested by
Buyer to consummate the transactions contemplated by this Agreement.

 

4.6          Preservation of the Business Prior to the Closing.

 

During the period beginning on the date hereof and ending on the Closing Sellers
will use their respective best efforts to preserve the Business and to preserve
the goodwill of customers, suppliers, and others having business relations with
Sellers.

 

4.7          Offers of Employment.

 

Sellers agree and acknowledge that Buyer has, and may continue to make, offers
of employment to persons employed by Sellers.  Any person who accepts such an
offer of employment with Buyer shall be an “Accepting Employee” and shall be
employed by Buyer on such terms and conditions as Buyer and each such Accepting
Employee may mutually agree.  In the event Buyer shall employ within 45 days
following the Effective Date any former employee of Sellers that was included in
Seller’s reduction of staff that began on the Effective Date and received
severance or payment of unused vacation time from Seller, then Buyer shall
reimburse Sellers for the severance and vacation time payments made by Sellers
to the employee within 10 days following the date the employee commences
employment with Buyer.

 

ARTICLE V.  ADDITIONAL COVENANTS

 

5.1          Non-solicitation.

 

(a)           Sellers each agree that from and after the date of this Agreement
Buyer shall be entitled to the goodwill and going concern value of the Business
and to protect and preserve the same to the maximum extent permitted by law. 
Sellers each also acknowledge that their

 

19

--------------------------------------------------------------------------------


 

management contributions to the Business have been uniquely valuable and involve
proprietary information that would be competitively unfair to make available to
any competitor of the Business.  For these and other reasons and as an
inducement to Buyer to enter into this Agreement, Sellers each agree for
themselves and their respective Affiliates that for a period of three years
after the date hereof (the “Restricted Period”), it will not, directly or
indirectly, for its own benefit or as agent for another solicit for the purpose
participating in or effecting any present or future business enterprise
involving any service or application that is the same as or similar to any
service or application that is part of the Business, any Person who was a
Distributor or customer (including their successors) of ILC at any time during
the three-year period prior to and ending on the Effective Date.

 

(b)           Nothing contained herein shall limit during the Restricted Period
the right of Sellers or their Affiliates (or their respective officers and
directors) as an investor to hold and make investments in securities of any
corporation or limited partnership that is registered on a national securities
exchange or admitted to trading privileges thereon or actively traded in a
generally recognized over-the-counter market, provided such Person’s equity
interest therein does not exceed five percent of the outstanding shares or
interests in such corporation or partnership.

 

(c)           In addition, to protect Buyer against any efforts by Sellers to
cause employees of Buyer to terminate their employment, each agrees that during
the Restricted Period it will not directly or indirectly (i) induce any employee
of Buyer with a then current compensation of more than $40,000 annually to leave
Buyer or to accept any other employment or position, or (ii) assist any other
entity in hiring any such employee.

 

(d)           Each of Sellers recognizes and agrees that a breach of any of the
covenants set forth in this Section 5.1 could cause irreparable harm to Buyer,
that Buyer’s remedies at law in the event of such breach would be inadequate,
and that, accordingly, in the event of such breach a restraining order or
injunction or both may be issued against it, in addition to any other rights and
remedies that are available to Buyer.  If this Section 5.1 is more restrictive
than permitted by the Laws of the jurisdiction in which Buyer seeks enforcement
hereof, this Section 5.1 shall be limited to the extent required to permit
enforcement under such Laws.  Without limiting the generality of the foregoing,
the Parties intend that the covenants contained in the preceding portions of
this Section 5.1 shall be construed as a series of separate covenants, one for
each city, county, state or other location specified.  Except for geographic
coverage, each such separate covenant shall be deemed identical in terms.  If,
in any judicial proceeding, a court shall refuse to enforce any of the separate
covenants deemed included in this Section 5.1, then such unenforceable covenant
shall be deemed eliminated from these provisions for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
to be enforced.

 

(e)           For income tax purposes only, Buyer and Sellers agree that no
portion of the Purchase Price shall be allocated to the covenants in this
Section 5.1.

 

5.2          Nondisclosure of Proprietary Data.

 

None of Sellers shall divulge or otherwise disclose, directly or indirectly, to
Persons other than Buyer, any confidential information concerning the Business.

 

5.3          Tax Cooperation.

 

After the Effective Date, the Parties shall, and shall cause their respective
directors and officers to, cooperate fully with each other in the preparation of
all Tax Returns and shall provide, or cause to be provided to each other any
records and other information requested by such parties in connection
therewith.  The Parties shall, and shall cause their respective directors and
officers to, cooperate fully with the other Parties in connection with any Tax
investigation, audit or other proceeding.  Any information obtained pursuant to
this Section 5.3 or pursuant to any other Section hereof providing for the
sharing of information or the review of any Tax Return or other schedule
relating to Taxes shall be subject to Section 9.9.

 

20

--------------------------------------------------------------------------------


 

5.4          Tax Matters.

 

(a)           Each of the Sellers agrees to indemnify the Buyer from and against
the entirety of any Losses Buyer suffer resulting from, arising out of, relating
to, in the nature of, or caused by any liability of Sellers for Taxes that is
attributable to any period ending on or before the Effective Date and for Taxes
of any Person other than Sellers (i) under Reg. §1.1502-6 (or any similar
provision of state, local or foreign law), (ii) as a transferee or successor,
(iii) by contract, or (iv) otherwise.

 

(c)           I-Link will include the income of ILC from the Business (including
any deferred income triggered into income by Reg. §1.1502-13 and Reg. §1.1502-14
and any excess loss accounts taken into income under Reg. §1.1502-19) on
I-Link’s consolidated federal income Tax Returns for all periods through the
Effective Date and pay any federal income Taxes attributable to such income. 
I-Link will take no position on such returns that relates to the Business that
would adversely affect the Buyer after the date of this Agreement.  The income
of the Business will be apportioned to the period up to and including the
Effective Date and the period after the Effective Date by closing all
transactions and accruals pertaining to the Business on the books Sellers as of
the end of the Effective Date.  Buyer and Sellers shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with the Allocation Schedule contemplated by Section 6.2(h).

 

(d)           Sellers will allow Buyer to participate at its own expense in any
audits of I-Link’s consolidated federal income Tax Returns to the extent that
such returns relate to the Acquired Assets, Assumed liabilities, or the
treatment for Tax purposes of the transactions contemplated by this Agreement. 
I-Link will not settle any such audit in a manner that would adversely affect
Buyer’s Tax treatment of the transactions contemplated by this Agreement without
the prior written consent of the Buyer, which consent shall not unreasonably be
withheld.

 

5.5          Post-Effective Date Financial Statement.

 

Sellers shall deliver to Buyer at Buyer’s sole cost and expense an audited
balance sheet as of December 31, 2002, and audited statements of operations and
cash flows for each of the years in the two-year period ended December 31, 2002,
together with the notes and audit report of PriceWaterhouseCoopers LLP
pertaining thereto, for the entity, business segment, or other operating unit
identified by Buyer as being necessary for Buyer to comply with its financial
reporting obligation under the Securities Exchange Act of 1934 and the
regulations adopted there under.

 

5.6          Redemption Covenant.

 

The Buyer covenants and agrees that it will not exercise its right to redeem the
Buyer Securities under Part 5 of the Certificate of Designation of the Series B
Convertible Preferred Stock as on file with the Secretary of State of the State
of Delaware on the Effective Date prior to December 6, 2007.

 

ARTICLE VI.  CONDITIONS OF PURCHASE

 

6.1          General Conditions.

 

The obligations of the Parties to effect the Closing shall be subject to the
following conditions unless waived in writing by the Party or Parties that
benefit from such condition:

 

(a)           No Law or Order shall have been enacted, entered, issued,
promulgated or enforced by any Governmental Entity, at or prior to the Closing
Date, which prohibits or restricts, or would (if successful) prohibit or
restrict, the transactions contemplated by this Agreement, or

 

21

--------------------------------------------------------------------------------


 

(with respect to obligations of Buyer only) which would not permit the Business
as presently conducted to continue unimpaired following the Closing Date.  No
Governmental Entity shall have notified any Party to this Agreement that
consummation of the transactions contemplated by this Agreement would constitute
a violation of any Laws of any jurisdiction or that it intends to commence an
Action to restrain or prohibit such transactions or force divestiture or
rescission, unless such Governmental Entity shall have withdrawn such notice and
abandoned any such Action prior to the time which otherwise would have been the
Closing Date, unless counsel known to have expertise as to such matters on
behalf of the Party against whom such Action was or would be instituted renders
to the Parties a favorable opinion that such Action is or would be without
merit.

 

(b)           All Approvals contemplated by Section 4.5 that are reasonably
required to be obtained from any Governmental Entity for the operation of the
Business by Buyer shall have been received by Buyer.  To the extent required by
any material Assigned Contract, all Approvals contemplated by Section 4.5 that
are reasonably required to be obtained from any third party for the assignment
of such material Assigned Contracts included in the Acquired Assets and
operation of the Business shall have been received and delivered to Buyer.

 

(c)           Sellers shall deliver to CRS duly executed releases and waivers
from Winter Harbor, LLC, Counsel Communications, Inc. (formerly Counsel
Springwell Communications LLC) and Counsel Corporation (US) of all rights and
Encumbrances in and to the Acquired Assets in form and substance acceptable to
Buyer and its counsel, and duly executed UCC termination statements for each
jurisdiction where there is a UCC financing statement filing affecting any of
the Acquired Assets.

 

(d)           Sellers shall deliver to Buyer a schedule, subject to Buyer’s
written acceptance on the Closing Date, that allocates the Purchase Price to the
Acquired Assets for all purposes, including Tax and financial reporting purposes
(the “Allocation Schedule”).

 

(e)           The Parties shall execute and deliver the Escrow Agreement,
together with all instruments required thereby.

 

(f)            The Parties and WorldxChange Corp. shall execute and deliver a
mutual service agreement containing in substance those terms set forth on
Exhibit F attached hereto.

 

(g)           Sellers shall deliver to Buyer such additional bills of sale,
assignments, documents of transfer and other instruments as Buyer may reasonably
request to confirm in Buyer all right title and interest in and to the Acquired
Assets.

 

6.2          Deliveries of Sellers.

 

On the Effective Date, Sellers shall deliver or cause to be delivered in
accordance with Section 1.4 of this Agreement duly executed bills of sale in the
form attached hereto as Exhibit G.

 

6.3          Deliveries of Buyer.

 

On the Effective Date, Buyer shall deliver or cause to be delivered pursuant to
Section 1.4 of this Agreement:

 

(a)           Duly executed assumption of liabilities for the Assumed
Liabilities in the form attached hereto as Exhibit H.

 

(b)           Certificates representing the Buyer Securities issued in the names
or names designated by the Sellers in writing prior to the Effective Date.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VII.  TERMINATION OF OBLIGATIONS; SURVIVAL

 

7.1          Termination of Agreement.

 

Anything herein to the contrary notwithstanding, this Agreement and the
transactions contemplated by this Agreement may be terminated by any Party if
the Closing does not occur on or before the close of business on May 31, 2003
(unless extended by mutual consent in writing of Buyer and Sellers), provided
that such failure is not due to the action or inaction of, or breach of this
Agreement by, such Party.  This Agreement and the transactions contemplated by
this Agreement may also be terminated at any time before the Closing by mutual
consent in writing of Buyer and Sellers.

 

7.2          Effect of Termination.

 

In the event that this Agreement shall be terminated pursuant to Section 7.1,
all further obligations of the Parties under this Agreement shall terminate
without further liability of any Party to another; provided that the obligations
of the Parties contained in Section 9.9 (Confidentiality) and Section 9.12
(Expenses) shall survive any such termination.  A termination under Section 7.1
shall not relieve any Party of any liability for a breach of, or for any
misrepresentation under this Agreement, or be deemed to constitute a waiver of
any available remedy (including specific performance if available) for any such
breach or misrepresentation.

 

7.3          Survival of Representations and Warranties.

 

All representations and warranties contained in or made pursuant to this
Agreement shall expire on the date that is two years following the Closing Date,
except that (i) the representations and warranties contained in Sections 2.1
(Organization), 2.15 (No Brokers), 3.1 (Organization), 3.2 (Capitalization) and
3.4 (No Brokers) shall survive the Closing and shall remain in full force and
effect indefinitely, (ii) the representations and warranties contained in
Section 2.11 (Taxes) shall continue through the expiration of the applicable
statute of limitations as the same may be extended (or, if a claim has been
asserted prior to such expiration, until three months after the date of its
final resolution), (iii) the agreements made in this Section 7.3 and Article V
shall be continuing, and (iv) if a claim or notice is given under Article VIII
(Indemnification) with respect to any representation or warranty prior to the
applicable expiration date, such representation or warranty shall continue
indefinitely until such claim is finally resolved.

 

ARTICLE VIII.  INDEMNIFICATION

 

8.1          Obligations of Sellers.

 

(a)           Each of ILC and I-Link agree, jointly and severally, to indemnify
and hold harmless Buyer and its directors, officers, stockholders, employees,
Affiliates, agents and assigns from and against any and all Losses directly or
indirectly a result of, or based upon or arising from, (i) any inaccuracy in or
breach or non-performance of any of the representations, warranties, covenants
or agreements made by Sellers in or pursuant to this Agreement, (ii) any other
matter as to which Sellers in other provisions of this Agreement have agreed to
indemnify Buyer, (iii) any claim that the provisions of the WARN Act were not
satisfied, including, but not limited to, any Losses arising from a claim or
determination that the Buyer failed to satisfy any duty or obligation under the
WARN Act arising from Seller’s reduction of staff, (iv) Sellers’ ownership of
the Acquired Assets, operation of the Business, or other activities during the
period prior to the Effective Date, except for any of the Assumed Liabilities,
and (v) claims of stockholders of I-Link based on any transaction, practice, or
action the Sellers effected or participated in, including, but not limited to,
the transactions contemplated by this Agreement.

 

23

--------------------------------------------------------------------------------


 

(b)           Sellers shall have no liability under this Section 8.1 for any
Losses, until the aggregate amount of all Losses resulting to Buyer and its
directors, officers, stockholders, employees, Affiliates, agents and assigns
exceeds $25,000 (the “Allowance”), after which Sellers shall be liable, jointly
and severally, for the entire amount of the Allowance and any additional Losses
in excess of the Allowance.

 

(c)           On the Effective Date Sellers shall deliver to the escrow agent
named in the Escrow Agreement a certificate representing 25,000 shares of the
Buyer Securities, duly endorsed for transfer or with executed stock powers
attached, which will be held and distributed as provided in the Escrow Agreement
in the form adopted by the Parties prior to Closing.  In the event Sellers are
liable to Buyer under this Section 8.1 for any Losses arising from Indemnifiable
Claims, the amount payable to Buyer shall be satisfied exclusively by surrender
to Buyer and cancellation of Buyer Securities up to a liquidation value of
$250,000 in aggregate Losses on Indemnifiable Claims, and for any Losses in
excess of $250,000 shall be satisfied in cash or cash equivalents.

 

8.2          Obligations of Buyer.

 

(a)           Buyer agrees to indemnify and hold harmless Sellers and their
respective directors, officers, stockholders, employees, Affiliates, agents and
assigns from and against any and all Losses directly or indirectly a result of,
or based upon or arising from, (i) any inaccuracy in or breach or
non-performance of any of the representations, warranties, covenants or
agreements made by Buyer in or pursuant to this Agreement, (ii) the Assumed
Liabilities, and (iii) any other matter as to which Buyer in other provisions of
this Agreement has agreed to indemnify Sellers.

 

(b)           Buyer shall have no liability under this Section 8.2 for any
Losses, until the aggregate amount of all Losses resulting to Sellers and their
respective directors, officers, stockholders, employees, Affiliates, agents and
assigns exceeds $25,000 (the “Allowance”), after which Buyer shall be liable for
the entire amount of the Allowance and any additional Losses in excess of the
Allowance.

 

8.3          Procedure.

 

(a)           Each party entitled to be indemnified pursuant to Sections 8.1 and
8.2 (an “Indemnified Party”) shall notify the indemnifying party (“Indemnifying
Party”) in writing of any action against such Indemnified Party in respect of
which the Indemnifying Party is or may be obligated to provide indemnification
pursuant to Sections 8.1 and 8.2 promptly after the receipt of notice of the
commencement thereof.  The omission of an Indemnified Party so to notify the
Indemnifying Party of any such action shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party except to the extent the Indemnifying Party shall have been materially
prejudiced by the omission of such Indemnified Party so to notify the
Indemnifying Party, pursuant to this Section 8.3.  In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate therein and, to the extent that the Indemnifying Party may wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party under Sections
8.1 and 8.2 for any legal or other expense subsequently incurred by such
Indemnified Party in connection with the defense thereof nor for any settlement
thereof entered into without the consent of the Indemnifying Party; provided,
however, that (i) if the Indemnifying Party shall elect not to assume the
defense of such claim or action or (ii) if the Indemnified Party reasonably
determines (A) that there may be a conflict between the positions of the
Indemnifying Party and of the Indemnified Party in defending such claim or
action or (B) that there may be legal defenses available to such Indemnified
Party different from or in addition to those available to the Indemnifying
Party, then separate counsel for the Indemnified Party shall be entitled to
participate in and conduct the

 

24

--------------------------------------------------------------------------------


 

defense, in the case of clauses 8.3(a)(i) and (ii)(A) above, or such different
defenses, in the case of clause 8.3(a)(ii)(B) above, and the Indemnifying Party
shall be liable for any reasonable legal or other expenses incurred by the
Indemnified Party in connection with the defense; provided, however, that an
Indemnifying Party shall not be liable for the fees or expenses of more than one
counsel to the Indemnified Parties in connection with any one action or related
actions in respect of which indemnification is sought hereunder.  The
Indemnifying Party shall not settle or compromise any action without the prior
written consent of the Indemnified Party, unless (x) such settlement does not
impose any restrictions or limitations on the assets or operations of the
business of such Indemnified Party, (y) all relief provided is paid or satisfied
in full by the Indemnifying Party or an affiliate thereof, and (z) there is no
finding or admission of any violation of law or the rights of any Person other
than the claiming party by any Indemnified Party.

 

(b)           Any amounts payable by the Indemnifying Party to or on behalf of
an Indemnified Party in respect of a Loss shall be adjusted as follows:

 

(i)            If such Indemnified Party is liable for any additional Taxes as a
result of the payment of amounts in respect of an Indemnifiable Claim, the
Indemnifying Party will pay to the Indemnified Party in addition to such amounts
in respect of the Loss within ten days after being notified by the Indemnified
Party of the payment of such liability (x) an amount equal to such additional
Taxes (the “Tax Reimbursement Amount”) plus (y) any additional amounts required
to pay additional Taxes imposed with respect to the Tax Reimbursement Amount and
with respect to amounts payable under this clause (y), with the result that the
Indemnified Party shall have received from the Indemnifying Party, net of the
payment of Taxes, an amount equal to the Loss.

 

(ii)           The Indemnified Party shall reimburse the Indemnifying Party an
amount equal to the net reduction in any year in the liability for Taxes (that
are based upon or measured by income) of the Indemnified Party or any member of
a consolidated or combined tax group of which the Indemnified Party is, or was
at any time, part, which reduction is actually realized with respect to any
period after the Effective Date and which reduction would not have been realized
but for the amounts paid (or any audit adjustment or deficiency with respect
thereto, if applicable) in respect of a Loss, or amounts paid by the Indemnified
Party pursuant to this subsection (a “Net Tax Benefit”).  The amount of any Net
Tax Benefit shall be paid not later than 15 days after the date on which such
Net Tax Benefit shall be realized.

 

8.4          Survival.

 

This Article VIII shall survive any termination of this Agreement.  Any matter
as to which a claim has been asserted by notice to the other Party that is
pending or unresolved at the end of any applicable limitation period shall
continue to be covered by this Article VIII notwithstanding any applicable
statute of limitations (which the parties hereby waive) until such matter is
finally terminated or otherwise resolved by the Parties or by a court of
competent jurisdiction and any amounts payable hereunder are finally determined
and paid.

 

8.5          Not Exclusive Remedy.

 

This Article VIII shall not be deemed to preclude or otherwise limit in any way
the exercise of any other rights or pursuit of other remedies for the breach of
this Agreement or with respect to any misrepresentation.

 

8.6          Offset.

 

If any matter as to which Buyer may be able to assert a claim hereunder is
pending or unresolved at the time any payment is due from Buyer to Sellers under
this Agreement on the Buyer Securities, Buyer

 

25

--------------------------------------------------------------------------------


 

shall have the right, in addition to other rights and remedies (whether under
this Agreement or applicable Law), to withhold from such payment an amount equal
to the amount of the claim (provided it is then asserted in accordance with the
provisions hereof) until such matters are resolved; provided that Buyer shall
not be entitled to withhold any such payment unless and until the amount of its
potential claims exceeds the dollar amounts of the liability limitation set
forth in Section 8.1(b).  If it is finally determined that such claims are
covered by this Article VIII, the amount of such claims may be offset against
the retained payments and the remainder, if any, shall be delivered to Sellers
pursuant to this Agreement together with interest on such remainder payable from
the date such remainder was withheld until paid at the rate of 6% per annum.

 

ARTICLE IX.  GENERAL

 

9.1          Amendments; Waivers.

 

This Agreement and any Schedule or Exhibit hereto may be amended only by
agreement in writing of all parties.  No waiver of any provision nor consent to
any exception to the terms of this Agreement shall be effective unless in
writing and signed by the Party to be bound and then only to the specific
purpose, extent and instance so provided.

 

9.2          Schedules; Exhibits; Integration.

 

Each Schedule and Exhibit delivered pursuant to the terms of this Agreement
shall be in writing and shall constitute a part of this Agreement, although
Schedules and Exhibits need not be attached to each copy of this Agreement. 
This Agreement, together with such Schedules and Exhibits, constitutes the
entire agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings of the Parties in connection
herewith, including, but not limited to, the letter of intent dated November 6,
2002, among Buyer and Counsel Springwell Communications LLC.

 

9.3          Best Efforts; Further Assurances.

 

(a)           Each Party will use its best efforts to cause all conditions to
its obligations hereunder to be timely satisfied and to perform and fulfill all
obligations on its part to be performed and fulfilled under this Agreement, to
the end that the transactions contemplated by this Agreement shall be effected
substantially in accordance with its terms as soon as reasonably practicable. 
The Parties shall cooperate with each other in such actions and in securing
requisite Approvals.  Each Party shall execute and deliver both before and after
Closing such further certificates, agreements, instruments of transfer, and
other documents and take such other actions as may be necessary or appropriate
to consummate or implement the transactions contemplated hereby or to evidence
such events or matters.

 

(b)           As used in this Agreement, the term “best efforts” shall not mean
efforts which require the performing Party to do any act that is unreasonable
under the circumstances, to make any capital contribution or to expend any funds
other than reasonable out-of-pocket expenses incurred in satisfying its
obligations hereunder, including but not limited to the fees, expenses and
disbursements of its accountants, actuaries, counsel and other professionals.

 

9.4          Governing Law.

 

(a)           This Agreement, the legal relations among the Parties and any
Action, whether contractual or non-contractual, instituted by any Party with
respect to matters arising under or growing out of or in connection with or in
respect of this Agreement, including but not limited to the negotiation,
execution, interpretation, coverage, scope, performance, breach, termination,
validity or enforceability of this Agreement, shall be governed by and construed
in accordance with the laws of the state of Utah applicable to contracts made
and performed in such state and without regard to conflicts of law doctrines,
except to the extent that certain matters are preempted by federal law.

 

26

--------------------------------------------------------------------------------


 

(b)           Each Party hereby irrevocably submits to and accepts for itself
and its properties, generally and unconditionally, the exclusive jurisdiction of
and service of process pursuant to the laws of the state of Utah and the rules
of its courts, waives any defense of forum non conveniens and agrees to be bound
by any judgment rendered thereby arising under or out of in respect of or in
connection with this Agreement or any related document or obligation.  Each
Party further irrevocably designates and appoints the individual identified in
or pursuant to Section 9.12 hereof to receive notices on its behalf, as its
agent to receive on its behalf service of all process in any such Action before
any body, such service being hereby acknowledged to be effective and binding
service in every respect.  A copy of any such process so served shall be mailed
by registered mail to each Party at its address provided in Section 9.12;
provided that, unless otherwise provided by applicable law, any failure to mail
such copy shall not affect the validity of the service of such process.  If any
agent so appointed refuses to accept service, the designating Party hereby
agrees that service of process sufficient for personal jurisdiction in any
action against it in the applicable jurisdiction may be made by registered or
certified mail, return receipt requested, to its address provided in Section
9.12.  Each Party hereby acknowledges that such service shall be effective and
binding in every respect.  Nothing herein shall affect the right to serve
process in any other manner permitted by Law or shall limit the right of any
Party to bring any Action against any other Party in any other jurisdiction,
except to the extent expressly otherwise provided in this Section 9.4.

 

9.5          No Assignment.

 

Neither this Agreement nor any rights or obligations under it are assignable.

 

9.6          Headings.

 

The descriptive headings of the Articles, Sections and subsections of this
Agreement are for convenience only and do not constitute a part of this
Agreement.

 

9.7          Counterparts.

 

This Agreement and any amendment hereto or any other agreement (or document)
delivered pursuant hereto may be executed in one or more counterparts and by
different Parties in separate counterparts.  All of such counterparts shall
constitute one and the same agreement (or other document) and shall become
effective (unless otherwise provided therein) when each Party has signed one or
more counterparts and the signature pages delivered to the other Parties.

 

9.8          Publicity and Reports.

 

I-Link and Buyer shall coordinate all publicity relating to the transactions
contemplated by this Agreement and no Party shall issue any press release,
publicity statement or other public notice relating to this Agreement, or the
transactions contemplated by this Agreement, without, in the case of Sellers,
I-Link, and ILC obtaining the prior consent of Buyer and, in the case of Buyer,
obtaining the prior consent of I-Link, except to the extent that independent
legal counsel to I-Link or Buyer, as the case may be, shall deliver a written
opinion to the other Party (I-Link and ILC being considered a single Party for
such purpose) that a particular action is required by applicable law.

 

9.9          Confidentiality.

 

All information disclosed in writing and designated in writing as confidential
by any Party whether before or after the date hereof in connection with the
transactions contemplated by or the discussions and negotiations preceding this
Agreement to any other Party shall be kept confidential by such other Party and
shall not be used, directly or through an Affiliate, by any Party other than as
contemplated by this Agreement, except to the extent that such information (i)
was known by the recipient when received, (ii) is or hereafter becomes lawfully
obtainable from other sources, (iii) is necessary or appropriate to disclose to
a Governmental Entity having jurisdiction over the Party, (iv) as may otherwise

 

27

--------------------------------------------------------------------------------


 

be required by law or (v) to the extent such duty as to confidentiality is
waived in writing by the other Party.  If this Agreement is terminated in
accordance with its terms, each Party (ILC and I-Link being considered a single
Party for such purpose) shall use all reasonable efforts to return upon written
request from the other Party all documents (and reproductions thereof) received
by it or its representatives from such other Party (and, in the case of
reproductions, all such reproductions made by the receiving Party) that include
information not within the exceptions contained in the first sentence of this
Section 9.9, unless the recipients provide assurances reasonably satisfactory to
the requesting Party that such documents have been destroyed.

 

9.10        Parties in Interest.

 

This Agreement shall be binding upon and inure to the benefit of each Party, and
nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Agreement, except for Sections 8.l and 8.2 (which are intended to be for
the benefit of the Persons provided for therein and may be enforced by such
Persons).  Nothing in this Agreement is intended to relieve or discharge the
obligation of any third Person to any Party to this Agreement.

 

9.11        Notices.

 

Any notice or other communication hereunder must be given in writing and (a)
delivered in person, (b) transmitted by telex, telefax or telecommunications
mechanism, provided that any notice so given is also mailed as provided in
clause (c), or (c) mailed (postage prepaid), receipt requested as follows:

 

If to Buyer, addressed to:

Buyers United, Inc.
14870 Pony Express Road
Bluffdale, Utah 84065
Telecopy:  (801) 320-3312
Attention:  Paul Jarman, Executive Vice President

 

 

With a copy to:

Cohne, Rappaport & Segal, P.C.
525 East 100 South, 5th Floor
Salt Lake City, Utah 84102
Telecopy:  (801) 355-1813
Attention:  Mark E. Lehman, Esq.

 

 

If to ILC, addressed to:

I-Link Communications Inc.
13751 S. Wadsworth Park Drive, Suite 200
Draper, Utah 84020
Telecopy:  (801) 576-5000
Attention:  Helen Seltzer, President

 

 

If to I-Link, addressed to:

I-Link Incorporated
13751 S. Wadsworth Park Drive, Suite 200
Draper, Utah 84020
Telecopy:  (801) 576-5000
Attention:  Helen Seltzer, President

 

or to such other address or to such other Person as a Party shall have last
designated by such notice to the other Parties.  Each such notice or other
communication shall be effective (i) if given by facsimile, when transmitted to
the applicable number so specified in (or pursuant to) this Section 9.11 and an
appropriate answerback is received, (ii) if given by mail, three days after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when actually
received at such address.

 

28

--------------------------------------------------------------------------------


 

9.12        Expenses.

 

ILC and I-Link (taken as a single Party for purposes of this Section 9.12) and
Buyer shall each pay their own expenses incident to the negotiation, preparation
and performance of this Agreement and the transactions contemplated hereby,
including but not limited to the fees, expenses and disbursements of their
respective accountants and counsel (“Transaction Costs”).

 

9.13        Remedies; Waiver.

 

To the extent permitted by Law, all rights and remedies existing under this
Agreement and any related agreements or documents are cumulative to and not
exclusive of, any rights or remedies otherwise available under applicable Law. 
No failure on the part of any Party to exercise or delay in exercising any right
hereunder shall be deemed a waiver thereof, nor shall any single or partial
exercise preclude any further or other exercise of such right or any other
right.

 

9.14        Attorney’s Fees.

 

In the event of any Action by any Party arising under or out of, in connection
with or in respect of this Agreement, including any participation in bankruptcy
proceedings to enforce against a Party a right or claim in such proceedings, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
expenses incurred in such Action.  Attorney’s fees incurred in enforcing any
judgment in respect of this Agreement are recoverable as a separate item.  The
Parties intend that the preceding sentence be severable from the other
provisions of this Agreement, survive any judgment and, to the maximum extent
permitted by law, not be deemed merged into such judgment.

 

9.15        Knowledge Convention.

 

Whenever any statement herein or in any Schedule, Exhibit, certificate or other
documents delivered to any Party pursuant to this Agreement is made to the
Knowledge of such Party, such Party makes such statement based upon actual
knowledge of the officers of such Party having responsibility for such matters
without conducting an independent investigation of the subject matter thereof.

 

9.16        Representation By Counsel; Interpretation.

 

ILC, I-Link, and Buyer acknowledge that each Party has been represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement.  Accordingly, any applicable rule of Law or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the Party that drafted it has no application and is expressly waived. 
The provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the Parties.

 

9.17        Specific Performance.

 

I-Link, ILC, and Buyer acknowledge that, in view of the uniqueness of the
Business and the transactions contemplated by this Agreement, each such Party
would not have an adequate remedy at law for money damages in the event that
this Agreement has not been performed in accordance with its terms, and
therefore agrees that the other Party shall be entitled to specific enforcement
of the terms hereof in addition to any other remedy to which it may be entitled,
at law or in equity.

 

9.18        Severability.

 

If any provision of this Agreement is determined to be invalid, illegal or
unenforceable by any Governmental Entity, the remaining provisions of this
Agreement to the extent permitted by Law shall remain in full force and effect
provided that the economic and legal substance of the transactions contemplated
is not affected in any manner materially adverse to any Party.  In the event of
any such determination, the Parties agree to negotiate in good faith to modify
this Agreement to fulfill as closely as possible the original intents and
purposes hereof.  To the extent permitted by Law, the Parties hereby to the

 

29

--------------------------------------------------------------------------------


 

same extent waive any provision of Law that renders any provision hereof
prohibited or unenforceable in any respect.

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its duly authorized officers as of the day and year first above
written.

 

BUYERS UNITED, INC.

 

 

By:

 

 

 

Theodore Stern, Chief Executive Officer

 

 

I-LINK COMMUNICATIONS INC.

 

 

By:

 

 

 

Gary J. Wasserson, Director

 

 

I-LINK INCORPORATED

 

 

By:

 

 

 

Gary J. Wasserson, Director

 

30

--------------------------------------------------------------------------------